 

Exhibit 10.24

 

MONITORING, MAINTENANCE, REPAIR AND UPGRADE AGREEMENT

 

THIS MONITORING, MAINTENANCE, REPAIR AND UPGRADE AGREEMENT (“Agreement”) dated
January 2, 2015 (the “Effective Date”) by and between PLASTIC2OIL, INC., a
Nevada corporation having an address of 20 Iroquois Street, Niagara Falls, New
York 14303 (hereinafter referred to as “P2O”), and ECONAVIGATION, LLC, a New
York limited liability company with an address of 1600 Moseley Road, Suite 200,
Victor, NY 14564 (hereinafter referred to as “Customer”);

 

W I T N E S S E T H :

 

WHEREAS, P2O is a technology company engaged in, among other things, (i) the
development of equipment, a catalyst and the know-how for their utilization to
process waste feedstocks consisting of plastic and using, when reasonably
necessary, used oil, into diesel fuel and naphtha, among other byproducts, and
(ii) the sale of such equipment and catalyst and the licensing of such
technology;

 

WHEREAS, Customer is engaged in the business of processing feedstocks consisting
of plastic and using, when reasonably necessary, used oil, for the purposes of,
among other things, creating fuel;

 

WHEREAS, pursuant to a certain Technology License and Referral Agreement of even
date herewith between P2O and Customer (the “Technology License Agreement”),
Customer licenses from P2O certain technology associated with the processing of
plastic feedstocks and the production of diesel fuel and naphtha from such
process;

 

WHEREAS, Customer and P2O have entered into a certain Equipment Supply Contract
of even date herewith (the “Equipment Supply Contract”) pursuant to which P2O
will sell to Customer processers manufactured by P2O for Customer’s deployment
and utilization of the licensed technology, which processors are described in
Attachment 1 to the Technology License Agreement (each hereafter, a
“Processor”);

 

WHEREAS, pursuant to the Equipment Supply Contract, P2O may be entitled to
additional payments for the purchase prices of certain Processors based on the
Processors’ productivity and as more specifically provided in the Equipment
Supply Contract;

 

WHEREAS, Customer will be locating and operating two (2) or more Processors at
one or more facilities to be established by Customer for the processing of
plastic feedstocks; and

 

WHEREAS, in support of P2O’s covenant, warranty and representation that each
Processor shall be capable of performing at the Minimum Performance Levels
established for such Processor pursuant to and in accordance with the terms of
the Equipment Supply Contract, and to increase P2O’s opportunity to increase the
sale prices of certain Processors sold pursuant to and in accordance with the
terms of the Equipment Supply Contract, Customer desires to purchase, and P2O
agrees provide, services to monitor, maintain, repair and upgrade Processors in
accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of One Dollar in hand paid, the covenants
herein expressed, and such other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

 

 

 

1.Certain Definitions.

 

As used herein, the following terms shall have the following meanings:

 

1.1. “Affiliate” of a Person means: (i) a director, officer, partner, member,
P2O, executor or trustee of a Person and (ii) any Person directly or indirectly
controlling, controlled by, or under common control with, that Person, provided,
however, no party to this Agreement will be considered an affiliate of any other
party solely by reason of it being a party to this Agreement.

 

1.2. “Agreement” has the meaning given in the opening paragraph.

 

1.3. “Applicable Law” means each applicable provision of any constitution,
statute, law, ordinance, code, rule, regulation, decision, order, decree,
judgment, award, injunction, verdict subpoena, release, license or other legally
binding pronouncement of any Governmental Body.

 

1.4. “Business” shall mean the processing of plastic feed stocks and used oil
using Processors supplied pursuant to the Equipment Supply Contract, catalyst
supplied pursuant to the Catalyst Supply Agreement, and utilizing the Licensed
Technology under the Technology License Agreement.

 

1.5. “Business Day” means any day other than Saturday, Sunday or any public or
legal holiday, whether federal or state, in the place in which a duty or
obligation is to be performed.

 

1.6. “Catalyst Supply Agreement” shall mean that certain Catalyst Supply
Agreement of even date with the Effective Date between P2O and Customer.

 

1.7. “Certificate of Functionality” or “COF” shall have the meaning set forth in
the Equipment Supply Contract.

 

1.8. “Commencement Date” shall be the date upon which a Certificate of
Functionality is issued for a Processor.

 

1.9. “Effective Date” shall have the meaning set forth in the opening paragraph.

 

1.10. “Encumbrance” shall mean any charge, claim, condition, equitable interest,
lien, option, pledge, security interest, right of refusal or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

1.11. “Equipment Supply Contract” shall have the meaning set forth in the
recitals hereto.

 

1.12. “Force Majeure” shall mean an event or circumstance which is beyond the
control and without the fault or negligence of the party affected and which by
the exercise of reasonable diligence the party affected was unable to prevent
provided that event or circumstance is limited to the following: (i) riot, war,
invasion, act of foreign enemies, hostilities (whether war be declared or not),
acts of terrorism, civil war, rebellion, revolution, insurrection of military or
usurped power, or requisition or compulsory acquisition by any governmental or
non-governmental entity, army or combatant; (ii) ionizing radiation or
contamination, radioactivity from any nuclear fuel or from any nuclear waste
from the combustion of nuclear fuel, radioactive toxic explosive or other
hazardous properties of any explosive assembly or nuclear component; (iii)
pressure waves caused by aircraft or other aerial devices travelling at sonic or
supersonic speeds; (iv) earthquakes, flood, fire or other physical natural
disaster, but excluding weather conditions regardless of severity; and (v)
strikes at a national level or industrial disputes by labor not employed by the
affected party, its contractors, subcontractors or its suppliers and which
affect an essential portion of the obligation(s) to be performed but excluding
any industrial dispute which is specific to the performance of the obligation(s)
or this Agreement.

 

2

 

 

1.13. “Governmental Authorization” means any consent, license, permit or other
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Applicable Law.

 

1.14. “Governmental Body” means any governmental or quasi-governmental body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power.

 

1.15. “Hazardous Substances” means any deleterious, hazardous, corrosive or
toxic substances or materials, contaminants, special wastes, wastes or any other
substances, the storage, disposal, discharge, treatment, remediation or release
into the environment of which is prohibited, controlled or regulated.

 

1.16. “Knowledge” means, with respect to an individual, “Knowledge” of a
particular fact or other matter if:

 

(i)that individual is actually aware of that fact or other matter; or      (ii)a
reasonably prudent individual would have conducted a reasonably comprehensive
investigation of that fact or other matter and, in the course of doing so, could
be expected to become aware of that fact or other matter.

 

1.17. “Knowledge” means, with respect to a Person (other than an individual),
“Knowledge” of a particular fact or other matter if any individual who is
serving as a director, officer, partner, member, agent or trustee of such Person
(or in any similar capacity) has, at the time with respect to which the term is
used, “Knowledge” of such fact or other matter by which an individual would have
such “Knowledge.”

 

1.18. “Licensed Technology” shall have the meaning as set forth under the
Technology License Agreement.

 

1.19. “Minimum Production Levels” shall have the meaning set forth in Schedule
“B” of the Equipment Supply Contract.

 

1.20. “Normal Business Hours” are from Monday to Friday, 8AM to 5PM, excluding
all statutory holidays in the State of New York and the state where the services
under this Agreement are being performed.

 

1.21. “Order” means any award, decision, injunction, judgment, ruling or verdict
entered, issued, made or rendered by any Governmental Body or by any arbitrator.

 

1.22. “P2O’s Technology Business” shall mean “Licensor’s Technology Business” as
set forth and defined in the Technology License Agreement.

 

1.23. “Permitted Assignee” shall have the same meaning as set forth therefor
under the Technology License Agreement.

 

1.24. “Proceeding” shall have the same meaning as set forth therefor under the
Technology License Agreement.

 

3

 

 

1.25. “Processing Facility” shall have the meaning set forth therefor under the
Technology License Agreement

 

1.26. “Person” means any person or entity of every kind and is to be construed
as broadly as possible.

 

1.27. “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced by or before, or otherwise involving, any Governmental Body
or arbitrator.

 

1.28. “Processor” shall have the meaning set forth in the recitals hereto.

 

1.29. “Stabilized Operation” shall have the meaning ascribed to such term in
Schedule “A” of the Equipment Supply Contract.

 

1.30. “Technology” shall have the meaning set forth in the Technology License
Agreement.

 

1.31. “Technology License Agreement” shall have the meaning set forth in the
recitals hereto.

 

1.32. “Term” shall have the meaning set forth in Section 2 hereof.

 

2.Term.

 

This Agreement shall have a term (the “Term”) running from and including the
Commencement Date and expiring at the end of the last day of the twentieth
(20th) year of Stabilized Operation of the last Processor purchased by Customer
pursuant to the Equipment Supply Contract.

 

3.Services. During the Term, P2O shall provide the following services to
Customer (the “Services”):

 

3.1. Monitoring. P2O shall coordinate with the manager of the operations of each
Processing Facility for the Term. P2O shall Monitor (as hereinafter defined)
each Processor, storing and keeping secure the resulting data therefrom and
making such data reasonably accessible to Customer upon Customer’s request for
access to the same.

 

3.1.1. “Monitoring” shall include P2O periodically (approximately once per week)
connecting to the server computer that controls each P2O Processor at the
Customer’s Facility and download all database information (which includes sensor
information, states of valves, temperatures, pressures, flows, feed and fuel).
The data will be used to produce a monthly report to provide performance
information to the Buyer. The report may be used to provide information to
better operate the Processor, identify excess component wear, and other useful
information. P2O will not collect data for, and will not produce reports related
to, environmental, employee monitoring, or any other purpose other than the
specific monitoring to produce performance reports as described herein.

 

3.1.2. Other Use of Information. Customer acknowledges that any reports,
including any data contained in the reports, or other data (collectively,
“Information”) provided pursuant to this Section 3.1 are produced solely to
indicate the performance of the corresponding Processor(s) for operational
purposes. Any other use of the Information shall be at the sole risk of
Customer. Customer agrees to defend, indemnify, and hold harmless P2O from and
against any and all Losses arising from Customer’s use of Information, other
than as herein described.

 

4

 

 

3.2. Technical Support. Upon the request of Customer, provide technical
assistance and consultation related to the operation and maintenance of the
Processors. P2O will repair, replace, or otherwise service a Processor, or
portion thereof, as necessary, to facilitate a Processor’s performance in
accordance with Section 9.1.2 of the Equipment Supply Contract.

 

3.3. Scheduling; Access. P2O and Customer will cooperate to schedule any onsite
visits requested by Customer as part of the Services. Customer is responsible
for providing access to the Facility and Processor(s) with suitable
accompaniment by a Customer representative and during Normal Business Hours.
Customer will provide P2O with a minimum of two weeks’ notice for any desired
Service requiring travel, however P2O will not be liable for any delays or
inability to accommodate desired dates or timing. Customer is responsible for
ensuring P2O is free to start, stop isolate, disconnect or otherwise affect the
Processor(s) in the course of Service activities, as arranged with the Customer
representative.

 

4.Price, Payment.

 

4.1. P2O shall perform the obligations set forth in Section 3.1 above for no
fee. P2O shall perform the obligations set forth in Section 3.2 above at parts,
labor, and expense rates as follows: (i) the cost of parts used for routine
maintenance and repairs and that are not necessary to enable P2O to comply with
and make true (but only to sustain) its obligations and warranties under section
2 (Product Standards) and Section 7.1.1 (Warranties) of the Equipment Supply
Contract, which costs are set forth in the price list attached hereto and made a
part hereof as Schedule A; (ii) the labor costs for P2O’s technicians and other
personnel in accordance with the rates set forth in Schedule B attached hereto
and made a part hereof; and (iii) the reasonable costs of reasonably necessary
travel and lodging by the individuals described in the preceding subparagraph
(ii).

 

4.2. The prices and labor rates set forth in Schedule A and Schedule B shall be
subject to adjustment as follows. Commencing with April 1, 2016 and continuing
on the anniversary of such date throughout the Term, P2O shall notify Customer
of the percentage change, if any, in the Consumer Price Index for “All Cities,
All Urban Consumers” as published by the Bureau of Labor Statistics of the U.S.
Department of Labor (the “Index”) as published for the month of December in the
preceding calendar year from the Index published for December 2014 (using the
December 2014 Index as the base). Such percentage change in the Index shall be
applied to the prices and rates in Schedule A and Schedule B to calculate the
prices and rates for equipment and labor purchased or employed from such April
1st date to March 31st of the following calendar year.

 

4.3. Customer will pay or cause to be paid the full price for the Service plus
applicable taxes. P2O will invoice Customer for the services in advance of
services being performed. Payment is due 30 days from date of invoice, unless
otherwise stated. Customer will be charged the lesser of (i) 1.5% per month
interest (18% per annum) or (ii) the highest rate permitted by law on all
overdue accounts. These terms are subject to credit approval; otherwise, terms
are cash with order or C.O.D. Time is of the essence with respect to Customer’s
obligations under this Section.

 

4.4. P2O understands and agrees that at all times any of its or its agents’ or
contractors’ personnel engaged in connection with the performance of P2O’s
obligations under this Agreement are at a Facility that they shall coordinate
with Customer’s then-present manager for each Facility.

 

4.5. P2O shall cause there to be in place for all individuals engaged in
performing P2O’s duties under this Agreement at a Processing Facility adequate
coverage for workmen’s compensation.

 

4.6. P2O shall have the responsibility for complying with the reasonable rules
and regulations of each Facility at which its obligations are to be performed
hereunder and, for the specific work performed by P2O, with the requirements of
any statute, ordinance, law or regulation of any governmental body or of any
public authority or official thereof having jurisdiction; provided, however,
that P20 shall notify Customer promptly or forward to Customer promptly any
complaints, warnings, notices or summonses received by it related to such
matters. For clarity, nothing in this Section 4.6 will obligate P2O with regard
to compliance with Applicable Law except for P2O’s own compliance related to the
specific Service provided by P2O.

 

5

 

 

5.Customer Obligations.

 

5.1. Customer shall comply with all Applicable Laws. Customer shall maintain in
effect all the licenses, permissions, authorizations, consents and permits that
it needs to carry out its obligations under this Contract. Customer shall comply
with all export and import laws of all countries involved in any sale of parts
under this Agreement. Customer acknowledges that P2O is not responsible for
identifying or remediating any unsafe conditions at Processing Facilities not
caused by defective or faulty Processors.

 

5.2. It is the responsibility of Customer to maintain a safe worksite at each
Processing Facility. No conditions or circumstances will be present at a
Processing Facility where the onsite Services are performed that are subject to
special precautions or equipment required by any laws or regulations for the
performance of the Services. P2O’s technician or other personnel, in its
reasonable determination, may identify and refuse to perform Services under
unsafe conditions and, without limiting any other term of this Agreement, P2O
has no liability to Customer relating to the non-completion of the Services as a
result of P2O’s technician or other personnel refusing to perform Services under
such unsafe conditions.

 

5.3. Customer will provide any and all computer and networking resources at each
Processing Facility sufficient to enable P2O’s monitoring of the Processors, and
shall provide P2O with reasonable access to the computer and networking
resources.

 

6.Further Covenants, Warranties and Representations.

 

6.1. P2O covenants, represents and warrants to Customer as follows:

 

6.1.1. Organization and Good Standing. P2O is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority (i) to conduct its
business as it is now being conducted and (ii) to perform all its obligations
under this Agreement. P2O is or will be duly qualified to do business as a
foreign corporation and in good standing under the laws of each state or other
jurisdiction in which a Facility where P2O shall be required to perform its
obligations hereunder will be located.

 

6.1.2. Authority; No Conflict.

 

6.1.2.1. This Agreement constitutes the legal, valid and binding obligation of
P2O, enforceable against P2O in accordance with its terms. P2O has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Agreement and to perform its obligations under this Agreement.

 

6.1.2.2. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated by this
Agreement will, directly or indirectly (with or without notice or lapse of
time):

 

6

 

 

(i)contravene, conflict with, or result in a violation of any provision of the
organizational documents of P2O or any resolution adopted by the board of
directors or stockholders of P2O;      (ii)contravene, conflict with, or result
in a violation of, or give any Governmental Body or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under any Applicable Law or any Order to which
P2O may be subject;      (iii)contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate, or modify, any
Governmental Authorization that is held by P2O and that otherwise relates to
P2O’s Technology Business or the ownership or use of any of the Technology;    
 (iv)contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise a
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any contract under which P2O has or may acquire any rights,
under which P2O has or may become subject to any obligations or liability, or by
which P2O or any of the assets owned or used by it is or may become bound; or
     (v)result in the imposition or creation of any Encumbrance upon or with
respect to any of the Technology.

 

6.1.3. Consents and Notices. P2O is not required to give any notice to or obtain
any approval, consent, ratification, waiver or other authorization of any Person
(including Governmental Authorization) in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
transactions contemplated by this Agreement.

 

6.1.4. Legal Proceedings. There is no Proceeding that has been commenced against
P2O that relates to or may affect P2O’s performance of its duties and
obligations under this Agreement or that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement. To the Knowledge of P2O, no such
Proceeding has been threatened and no event has occurred or circumstance exists
that may give rise to or serve as a basis for the commencement of any such
Proceeding.

 

The above warranties are in lieu of all other warranties expressed or implied.
No representative or other person is authorized or permitted to make any
warranty or assume for P2O any liability not strictly in accordance with the
foregoing. Other than the foregoing warranties, P2O makes no representation or
warranty of any kind, expressed or implied, whether as to merchantability,
fitness for a particular purpose or any other matter.

 

7

 

 

6.2.Customer represents and warrants to P2O as follows:

 

6.2.1. Customer is a limited liability company duly formed, validly existing,
and in good standing under the laws of its jurisdiction of formation, with full
power and authority to conduct the Business and perform the rights, duties and
obligations of this Agreement. Customer shall be duly qualified to do business
as a foreign limited liability company and shall be in good standing under the
laws of each state or other jurisdiction where a Facility at which P2O shall be
performing its obligations hereunder shall be located.

 

6.2.2. Authority; No Conflict. This Agreement constitutes the legal, valid and
binding obligation of Customer, enforceable against Customer in accordance with
its terms. Customer has the absolute and unrestricted right, power, authority
and capacity to execute and deliver this Agreement and to perform its
obligations under this Agreement. Neither the execution and delivery of this
Agreement nor the consummation or performance of any of the transactions
contemplated by this Agreement will, directly or indirectly (with or without
notice or lapse of time):

 

(i)contravene, conflict with, or result in a violation of any provision of the
organizational documents of Customer or any resolution adopted by the management
committee of Customer;     (ii)contravene, conflict with, or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy or obtain any relief under any Applicable Law or any Order to which
Customer may be subject;     (iii)contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate, or modify, any
Governmental Authorization that is held by Customer and that otherwise relates
to the Business; or     (iv)contravene, conflict with, or result in a violation
or breach of any provision of, or give any Person the right to declare a default
or exercise a remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify, any contract under which Customer has or may
acquire any rights, under which Customer has or may become subject to any
obligations or liability, or by which Customer or any of the assets owned or
used by it is or may become bound.

 

7.Limitations of Liability.

 

7.1. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR OBLIGATIONS
TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR BREACH OF CONFIDENTIALITY,
OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY
RIGHTS, IN NO EVENT SHALL EITHER PARTY OR THEIR REPRESENTATIVES BE LIABLE FOR
CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED
DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, INCLUDING FOR ANY SERVICES OR EQUIPMENT PROVIDED
HEREUNDER, REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER
OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (C)
THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON WHICH THE CLAIM
IS BASED, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS
ESSENTIAL PURPOSE.

 

8

 

 

7.2. MAXIMUM LIABILITY FOR DAMAGES. EXCEPT FOR OBLIGATIONS TO MAKE PAYMENT UNDER
THIS AGREEMENT, LIABILITY FOR INDEMNIFICATION, LIABILITY FOR BREACH OF
CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT SHALL EACH PARTY’S AGGREGATE LIABILITY
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING FOR ANY SERVICES OR
EQUIPMENT PROVIDED HEREUNDER, WHETHER ARISING OUT OF OR RELATED TO BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED THE TOTAL OF (i) THE
AMOUNTS PAID OR TO BE PAID FOR PROCESSING EQUIPMENT FOR WHICH A PURCHASE ORDER
HAS BEEN DELIVERED AND ACCEPTED BUT NOT YET FILLED PLUS (ii) AN AMOUNT EQUAL TO
ONE-HALF (1/2) THE AMOUNT DETERMINED PURSUANT TO PRECEDING CLAUSE (i).

 

7.3. ASSUMPTION OF RISK. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
CUSTOMER ASSUMES ALL RISK AND LIABILITY FOR THE RESULTS OBTAINED BY THE USE OF
ANY GOODS IN THE PRACTICE OF ANY PROCESS, WHETHER IN TERMS OF OPERATING COSTS,
GENERAL EFFECTIVENESS, SUCCESS OR FAILURE, AND REGARDLESS OF ANY ORAL OR WRITTEN
STATEMENTS MADE BY P2O, BY WAY OF TECHNICAL ADVICE OR OTHERWISE, RELATED TO THE
USE OF THE GOODS.

 

8.Indemnification; Insurance.

 

8.1. P2O Indemnification. P2O shall indemnify and hold Customer harmless for all
loss, harm or injury suffered by Customer as a result of the gross negligence or
intentional misconduct or illegal acts of an individual engaged in the
performance of any of P2O’s obligations under this Agreement.

 

8.2. P2O shall maintain in place contractual and general liability insurance
covering its obligations hereunder in amounts of at least $1,000,000 per single
occurrence and in the aggregate, with one or more insurance companies acceptable
to Customer in Customer’s reasonable discretion. P2O shall furnish to Customer
certificates evidencing the existence of the insurance required by this Section
8.2. Unless Customer shall provide such certificate(s) within 30 days from the
Effective Date, Customer may, but shall not be obligated to, place said
insurance and charge the cost thereof to the account of P2O, deducting, and/or
upon notice to P2O, offsetting such amounts against the License Fee to be paid
pursuant to the Technology License Agreement. All such insurance policies shall
provide that Customer shall receive 30 days’ written notice prior to
cancellation of the policy.

 

8.3. Customer Indemnification. Customer will indemnify and hold P2O harmless
from and against any and all claims and costs of whatever nature, including but
not limited to, attorneys’ fees, damages for bodily injury and property damage,
fines, penalties, cleanup costs, and costs associated with delay or work
stoppage, that in any way results from or arises under the breach of its
obligations, gross negligence, or willful misconduct.

 

8.4. Customer is responsible for maintaining its own liability and property
insurance (for each Processing Facility) at commercially reasonable levels.

 

9.Assignability.

 

9.1. Customer shall have the right to assign all its right, title and interest
in this Agreement to a third party in which Customer has a direct or indirect
economic interest (a “Permitted Assignee”) provided Customer is not in material
default hereunder or a cure or grace period applicable to an event of default
shall not have expired and the Permitted Assignee executes an instrument
expressly assuming all such right, title interest and the obligations to be
performed in connection with this Agreement.

 

9

 

 

9.2. Upon or in connection with any assignment permitted under this Section 9,
upon Customer’s request, P2O agrees to execute an estoppel certificate regarding
the status of this Agreement and to immediately deliver the same to Customer.

 

9.3. Each Permitted Assignee shall agree to be bound by all of the obligations,
terms and conditions that obligate, bind or affect Customer under this Catalyst
Agreement. Notwithstanding anything to the contrary in this Agreement, no
assignment shall relieve the Customer of any of its obligations and liabilities
for any breach of confidentiality herein or for any infringement or
misappropriation of intellectual property rights herein; and Customer shall be
and remain responsible for the performance by a Permitted Assignee of all of
such Permitted Assignee’s obligations with respect to confidentiality provided
herein.

 

10.Confidentiality.

 

10.1. Scope of Confidential Information. From time to time during the Term,
either party (as the “Disclosing Party”) may disclose or make available to the
other Party (as the “Receiving Party”) information about its business affairs,
goods and services, confidential information and materials comprising or
relating to intellectual property rights, including without limitation, trade
secrets, third-party confidential information, the Licensed Technology, and
other sensitive or proprietary information, as well as the terms of this
Agreement, whether orally or in written, electronic or other form or media, and
whether or not marked, designated or otherwise identified as “confidential”
(collectively, “Confidential Information”). Confidential Information does not
include information that, at the time of disclosure and as established by
documentary evidence:

 

(i)is or becomes generally available to and known by the public other than as a
result of, directly or indirectly, any breach of this Section 10 by the
Receiving Party or any of its Representatives;     (ii)is or becomes available
to the Receiving Party on a non-confidential basis from a third-party source,
provided that such third party is not and was not prohibited from disclosing
such Confidential Information;     (iii)was known by or in the possession of the
Receiving Party or its Representatives prior to being disclosed by or on behalf
of the Disclosing Party;     (iv)was or is independently developed by the
Receiving Party without reference to or use of, in whole or in part, any of the
Disclosing Party’s Confidential Information; or     (v)is required to be
disclosed pursuant to Applicable Law.

 

10.2. Protection of Confidential Information. The Receiving Party shall, for
during the Term and extending five years from any expiration or termination of
the Agreement:

 

(i)protect and safeguard the confidentiality of the Disclosing Party’s
Confidential Information with at least the same degree of care as the Receiving
Party would protect its own Confidential Information, but in no event with less
than a commercially reasonable degree of care;     (ii)not use the Disclosing
Party’s Confidential Information, or permit it to be accessed or used, for any
purpose other than to exercise its rights or perform its obligations under this
Agreement; and

 

10

 

 

(iii)not disclose any such Confidential Information to any Person, except to the
Receiving Party’s Representatives who need to know the Confidential Information
to assist the Receiving Party, or act on its behalf, to exercise its rights or
perform its obligations under this Agreement.

 

Notwithstanding the foregoing, any Confidential Information that constitutes a
trade secret shall not be subject to such five (5) year term, but shall continue
to be subject to the obligations of confidentiality and non-use set forth in
this Agreement for as long as such Confidential Information remains a trade
secret under New York law (including New York’s version of the Uniform Trade
Secrets Act if and when adopted).

 

10.3. The Receiving Party shall be responsible for any breach of this Section 10
caused by any of its Representatives. On the expiration or earlier termination
of this Agreement, the Receiving Party and its Representatives shall, pursuant
to Section 12.3, promptly return all Confidential Information and copies
thereof, or destroy and certify such destruction of all Confidential Information
and copies thereof, that it has received under this Agreement.

 

11.Notices.

 

11.1. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this Section:

 

P2O’s Address:   Plastic2Oil, Inc.     20 Iroquois Street     Niagara Falls, NY
14303     Attn.: Richard W. Heddle, President & CEO       With a copy sent to:  
Hodgson Russ LLP     The Guaranty Building     140 Pearl Street, Suite 100    
Buffalo, NY 14202     Attn.: Alfonzo I. Cutaia, Esq.       Customer’s Address:  
EcoNavigation, LLC     1600 Moseley Road, Suite 200     Victor, NY 14564    
Attn.: Mark D. Ragus, President       With a copy sent to:   Lane Law PLLC    
1400 Crossroads Building     2 State Street     Rochester, NY 14614     Attn.:
Gregory W. Lane, Esq.

 

Notices sent in accordance with this Section 11.1 shall be deemed effectively
given: (a) when received, if delivered by hand (with written confirmation of
receipt); (b) when received, if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.

 

11

 

 

11.2. Notice will be given to such other representatives or at such other
addresses as a party may furnish to the other party entitled to notice pursuant
to the foregoing. If notice is given pursuant to Section 22 of a permitted
successor or assign of a party, then notice will thereafter be given as set
forth above also to such successor or assign of such party.

 

12.Termination.

 

12.1. P2O’s Right to Terminate. P2O may terminate this Agreement upon written
notice to Customer:

 

12.1.1. If Customer fails to pay any amount due under this Agreement on the due
date for payment and remains in default not less than five (5) calendar days
after Licensor’s written notice to make such payment, including the payment of
interest in accordance with Section 4.3;

 

12.1.2. if Customer materially breaches any material provision of this Agreement
(other than through a failure to pay any amounts due under this Agreement), and
either the breach cannot be cured or, if the breach can be cured, it is not
cured by Customer within thirty (30) calendar days after Customer’s receipt of
written notice of such breach;

 

12.1.3. if Customer (i) files or has filed against it, a petition for voluntary
or involuntary bankruptcy or otherwise becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law, (ii) makes or seeks to make a general assignment for the benefit
of its creditors, or (iii) applies for or has appointed a receiver, trustee,
custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business;

 

12.1.4. if P2O terminates any other agreement between P2O and Customer, due to
Customer’s breach or non-performance thereof pursuant to and in accordance with
the terms thereof; or

 

12.1.5. as provided in Section 14.3 hereof.

 

12.2. Customer’s Right to Terminate. Customer may terminate this Agreement upon
written notice to P2O:

 

12.2.1. if P2O materially breaches any material provision of this Agreement and
either the breach cannot be cured or, if the breach can be cured, it is not
cured by P2O within thirty (30) calendar days after P2O’s receipt of written
notice of such breach;

 

12.2.2. if P2O (i) files or has filed against it, a petition for voluntary or
involuntary bankruptcy or otherwise becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency Law, (ii) makes or seeks to make a general assignment for the benefit
of its creditors, or (iii) applies for or has appointed a receiver, trustee,
custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business;

 

12.2.3. if Customer terminates any other agreement between P2O and Customer, due
to P2O’s breach or non-performance thereof pursuant to and in accordance with
the terms thereof; or

 

12.2.4. as provided in Section 14.3 hereof.

 

12

 

 

12.3. Effect of Termination.

 

12.3.1. Upon the expiration or earlier termination of this Agreement, all
indebtedness of Customer to P2O under this Agreement of any kind, shall become
immediately due and payable to P2O, without further notice to Customer.

 

12.3.2. [Intentionally Omitted]

 

12.3.3. Upon the expiration or earlier termination of this Agreement, Customer
shall promptly:

 

  (i) remove all references to P2O in Customer’s letterheads, advertising
literature and places of business, and shall not thereafter use any similar or
deceptive name or trademark intending to give the impression that there is any
relationship between Customer and P2O;         (ii) immediately cease using any
and all Licensed Technology, trademarks, logos and copyrighted materials related
to the Licensed Technology;         (iii) return to P2O or destroy all documents
and tangible materials (and any copies) containing, reflecting, incorporating or
based on P2O’s Confidential Information;         (iv) permanently erase all of
P2O’s Confidential Information from its computer systems; and         (v)
certify in writing to P2O that it has complied with the requirements of this
clause.

 

12.4. Survival. The rights and obligations of the parties set forth in Section 1
(Definitions), Section 6 (Warranties), Section 7 (Limitations of Liability),
Section 8 (Indemnification), Section 10 (Confidentiality), Section 12.3 (Effect
of Termination), and Section 11 (Notices), and any right, obligation or required
performance of the parties in this Agreement which, by its express terms or
nature and context is intended to survive termination or expiration of this
Agreement, shall survive any such termination or expiration.

 

13.Miscellaneous Provisions.

 

13.1. Further Assurances. The parties hereto shall (i) furnish upon request to
each other further information, (ii) execute and deliver to each other
documents, and (iii) do other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.

 

13.2. Jurisdiction; Service of Process. All actions or proceedings relating to
this Agreement (whether to enforce a right or obligation or obtain a remedy or
otherwise) will be brought solely in the state or federal courts located in or
for Monroe County, New York. Each party hereby unconditionally and irrevocably
consents to the jurisdiction of those courts and waives its rights to bring any
action or Proceeding against the other party except in those courts. Process in
any action or Proceeding referred to in the preceding sentence may be served on
any party anywhere in the world. Each party irrevocably waives any right to a
jury trial with respect to any matter arising out of or in connection with this
Agreement. If any party seeks to enforce its rights under this Agreement, the
parties will request the court to try the claims between the parties hereto
without submitting the matter to the jury.

 

13

 

 

13.3. Waiver. Neither the failure nor any delay by any party hereto in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of the right, power or
privilege, and no single or partial exercise of any right, power or privilege
will preclude any other or further exercise of the right, power or privilege or
the exercise of any other right, power or privilege. To the extent permitted by
Applicable Law: (i) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (ii) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (iii) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving the notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

13.4. Force Majeure. If performance of this Agreement or any obligation under
this Agreement is prevented, restricted or interfered with by causes beyond
either party’s reasonable control (“Force Majeure”), and if the party unable to
carry out its obligations gives the other party prompt written notice of such
event, then the obligations of the party invoking this provision shall be
suspended to the extent necessary by such event. The term Force Majeure shall
include, without limitation, acts of God, fire, explosion, vandalism, storm or
other similar occurrence, orders or acts of military or civil authority, or by
national emergencies, insurrections, riots or wars. The excused party shall use
reasonable efforts under the circumstances to avoid or remove such causes of
non-performance and shall proceed to perform with reasonable dispatch whenever
such causes are removed or ceased. An act or omission shall be deemed within the
reasonable control of a party if committed, omitted or caused by such party or
its employees, officers, agents or affiliates.

 

13.5. Entire Agreement and Modification. This Agreement (i) supersedes all prior
agreements between the parties with respect to their subject matter and (ii)
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the parties hereto.

 

13.6. Assignments and Successors. Except as expressly provided in this
Agreement, neither party may assign any of its rights under this Agreement
without the prior consent of the other party. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties.

 

13.7. No Third Party Rights. Nothing expressed or referred to in this Agreement
will be construed to give any person or entity other than the parties hereto any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto and their successors and assigns.

 

13.8. Severability. If any provision of this Agreement not essential to
accomplishing its purposes is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

13.9. Time is of the Essence; Computation of Time. Time is of the essence of
each and every provision of this Agreement. If the last day for the exercise of
any privilege or the discharge of any duty under this Agreement falls on a day
that is not a Business Day, then the party having such privilege or duty will
have until 5:00 p.m. (its local time) on the next succeeding Business Day to
exercise its privilege or to discharge its duty.

 

13.10. Expenses. The parties hereto will bear their own expenses incurred in
connection with the negotiation, drafting, implementation and performance of
this Agreement.

 

14

 

 

13.11. Governing Law. This Agreement, including all exhibits, schedules,
attachments and appendices attached hereto and thereto are governed by, and
construed in accordance with, the Laws of the State of New York, United States
of America, without regard to the conflict of laws provisions thereof.

 

13.12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

13.13. Contingencies.

 

13.13.1 Pilot Program Contingency. Customer’s obligations under this Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is one hundred twenty (120) days after the Effective Date (which date may
be extended for an additional thirty (30) days at Customer’s option upon prior
written notice to P2O), and Customer’s acceptance, in its sole discretion, of
the results of, of a pilot test program (the “Pilot Program”), whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

13.13.2 Financing Contingency. Customer’s obligations under this Agreement shall
be and hereby are contingent upon Customer obtaining funding for (i) the Pilot
Program on terms acceptable to Customer in its sole discretion, on or before
that date which is thirty (30) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

13.13.3 Right to Terminate. In the event any of the Contingencies hereunder
shall not be satisfied or waived in writing on or before the date specified
herein for the satisfaction of the same, either party hereto may terminate this
Agreement upon five (5) calendar days’ notice to the other; provided, however,
that any such termination notice delivered by P2O shall be null and void if
Customer, upon receipt of P2O’s termination notice, delivers written notice to
P2O prior to the expiration of the five-day period of P2O’s notice removing the
Contingency or Contingencies upon which P2O’s notice of termination was based.

 

[SIGNATURE BLOCK ON NEXT PAGE]

 

15

 

 

[Signature Page to Monitoring, Maintenance, Repair and Upgrade Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

PLASTIC2OIL, INC., a Nevada corporation         By: /s/ Richard W. Heddle    
Richard W. Heddle     President & CEO         ECONAVIGATION, LLC, a New York
limited liability company         By: /s/ Mark D. Ragus     Mark D. Ragus    
President  

 

16

 

 

SCHEDULE A

 

Price List for Parts and Equipment



PRODUCT NUMBER  DESCRIPTION  RETAIL PRICE/UNIT  INF1002  Infeed Slide Gate 
$24,000.00  INF1003  Infeed Slide Gate Packing  $11,250.00  INF1004  Infeed
Hydraulic Pack  $18,000.00  INF1005  Infeed Hydraulic Cylinder  $6,750.00 
INF1006  Infeed Screw  $3,000.00  INF1007  Infeed Screw Drive ( motor & gear
reduction)  $7,500.00            PRE1508  Premelt-Thermocouple Furnace 
$2,100.00  PRE1509  Premelt-Thermocouple Kiln  $375.00  PRE1510  Premelt-Kiln
Drum  $90,000.00  PRE1511  Premelt-Kiln Drive  $4,875.00            REA2008 
Reactor Thermocouple Furnace  $2,100.00  REA2009  Reactor Thermocouple Kiln 
$375.00  REA2010  Reactor Kiln Drum  $90,000.00  REA2011  Reactor Kiln Drive 
$4,875.00            RES 2508  Residue Thermocouple Furnace  $2,100.00  RES
2509  Residue Thermocouple Kiln  $375.00  RES 2510  Residue Kiln Drum 
$90,000.00  RES 2511  Residue Kiln Drive  $4,875.00  RES 2506  Residue Screw 
$3,000.00  RES 2507  Residue Screw Drive  $7,500.00            TOW 3115  Tower 1
Pump  $27,000.00  TOW 3116  Tower 1 Autovalves  $1,950.00  TOW 3117  Tower 1
Basket Strainer  $3,300.00  TOW 3118  Tower 1 Nozzle Assembly  $2,700.00  TOW
3119  Tower 1 Level Sensor  $2,250.00            TOW 3215  Tower 2 Pump 
$24,000.00  TOW 3216  Tower 2 Autovalves  $1,950.00  TOW 3217  Tower 2 Basket
Strainer  $3,300.00  TOW 3218  Tower 2 Nozzle Assembly  $2,700.00  TOW 3219 
Tower 2 Level Sensor  $2,250.00            TOW 3315  Tower 3 Pump  $24,000.00 
TOW 3316  Tower 3 Autovalves  $1,950.00  TOW 3317  Tower 3 Basket Strainer 
$3,300.00  TOW 3318  Tower 3 Nozzle Assembly  $2,700.00  TOW 3319  Tower 3 Level
Sensor  $2,250.00            TOW 3415  Tower 4 Pump  $24,000.00  TOW 3416  Tower
4 Autovalves  $1,950.00  TOW 3417  Tower 4 Basket Strainer  $3,300.00  TOW 3418 
Tower 4 Nozzle Assembly  $2,700.00  TOW 3419  Tower 4 Level Sensor  $2,250.00 
          TOW 3515  Tower 5 Pump  $24,000.00  TOW 3516  Tower 5 Autovalves 
$1,950.00  TOW 3517  Tower 5 Basket Strainer  $3,300.00  TOW 3518  Tower 5
Nozzle Assembly  $2,700.00  TOW 3519  Tower 5 Level Sensor  $2,250.00           
          COM4025  Gas Compressor  $28,500.00            CON5035  Controls
Honeywell HC900 (full configuration)  $6,000.00  CON5036  Controls Pressure
Sensor  $3,300.00  CON5037  Controls Thermocouple  $450.00            SAF 5545 
Safety Burst Disc  $6,000.00  SAF 5546  Safety Burst Disc Sensor  $1,800.00    
       SEA6065  Seal (1)  $22,500.00  SEA6066  Seal (Packingset)  $3,000.00    
       STA6571  Stack Blower  $12,000.00 

 

17

 

 

SCHEDULE B

Labor Rates

 

Performed by  Working/Travel
Regular   Working/Travel
Overtime (A)   Working/Travel
Overtime (B)  Specialized Welder  $110.00   $165.00   $220.00  Specialized
Mechanic  $110.00   $165.00   $220.00  Specialized Pipe Fitter  $110.00  
$165.00   $220.00  Chemist  $175.00   $262.50   $350.00  Engineer  $225.00  
$337.50   $500.00  R&D/Technology  $275.00   $412.50   $550.00 

 

DAILY CHARGES

 

  ● Service work reporting time will be invoiced as per position and identified
rates in above table, 2 hours for jobs three (3) days or less, 4 hours for seven
(7) days or less, and 8 hours for all jobs above seven (7) days.         ● The
above rates apply for an 8 hour working day on weekdays (Monday-Friday). After 8
hour regular working time Overtime “A” will be charged for the next four (4)
consecutive working hours, any additional hours worked after twelve (12)
consecutive will be at Overtime “B” rate for weekdays (Monday-Friday).         ●
Overtime “A” will be charged for the first eight (8) consecutive working hours
on Saturday, after eight (8) consecutive hours Overtime “B” will be charged for
all additional working hours for Saturday.         ● Overtime “B” will be
charged for all hours worked on Sunday.         ● Overtime “A” will be charged
for the first eight (8) consecutive working hours for public holidays, Overtime
“B” will be charged for all hours worked after the first eight (8) consecutive
working hours on public holidays.         ● All travel time hours will be at
applicable rates involved. Overtime rates will apply where applicable.         ●
An 8 hour per day charge at Normal Working Time rates will be charged for
stand-by time Monday thru Friday.         ● A 10 hour charge at Normal Working
Time rates will be charged for stand-by time for Saturday and Sunday.         ●
Factory service personnel are subject to country of origin service rates.

 

OTHER CHARGES

 

  ● Mileage $0.56/mile         ● Daily allowance $100.00/day         ● Daily
allowance for isolated areas $110.00/day         ● Expenses Cost plus 10%      
  ● Subcontractors Cost plus 15%         ● All special tools will be charged at
applicable charge out rates, quotes will be provided per occurrence or upon
request         ● All rates are in US dollars.         ● Factory service
personnel are subject to country of origin for expenses and daily allowances.  
      ● Environmental Fees and workshop consumables will be charged at 1.5%. The
maximum value of invoice will reflect the percentage charged.

 

18

 

 

